PER CURIAM.
On this appeal of Sanders’s conviction of first degree murder and two counts of attempted armed robbery, we reverse the convictions for attempted armed robbery because the evidence is legally insufficient to establish Sanders’s participation in any attempt to rob either victim. See C.P.P. v. State, 479 So.2d 858 (Fla. 1st DCA1985). We find no merit in the other points raised by Sanders and affirm his conviction of first degree murder. This cause is remanded to the trial court for further proceedings consistent with this opinion.
ZEHMER, C.J., and BARFIELD and MICKLE, JJ., concur.